Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
1. This Office Action is in response to the amendment filed on 02/05/2020. Claims 1-20 are pending in this application.  Claims 1, 9 and 20 are independent claims. 

Rejections - 35 USC § 103 
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 2, 9, 12, 13, 16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228).


storing the software update in a second memory area which is different from a first memory area, which has a software currently being used by the vehicle device by a control device which controls access by the vehicle device to a [single] data memory, and (Fig. 3A and par 14, For example, a first memory device (e.g., first EEPROM) is wired to operate the vehicle system while the second memory device (e.g., second EEPROM) is wired to accept a software update flash. When the software update is complete at the second EEPROM, the two sets of address lines are switched (swapped) when the vehicle ignition switch is turned off. Par 49, the second EEPROM 202B received a software update. Par 45, The VCS 1 may comprise an active EEPROM 202A [first memory device] transmitting software to a CPU 3 configured for vehicle operation and another CPU 302 configured for reflashing a standby EEPROM 202B [second memory device] with a software update.)
changing the access by the vehicle device to a software, which is updated using the software update, from the first memory area to the second memory area by the control device. (par 3, The first processor may control the first switch circuit [control device] to toggle communication from the first memory device to the second memory device. And par 4, In response to a software update at the second memory device via the second processor, the switch toggles to shift communication between the first processor from the first memory device to the second memory device. Par 14, From that point forward until the next flash event, the second EEPROM that took the flash may operate the system [changing the access by the control device to the software update from first to the second memory] while the first EEPROM with the obsolete software is ready and waiting to accept the next flash.)
Martin does not specifically teach, however Ichinose teaches of controls access to a single data memory, wherein the (single) data memory comprises at least the first memory area and the second memory area (Par 54, The memory 102-2 stores a wider pad clearance value for the maintenance mode. Further memories can be included in the pad clearance memory unit 102 to store other different pad clearance values utilized for other purposes. The memory unit 102 may be a single 
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add controls access to a single data memory, wherein the data memory comprises at least the first memory area and the second memory area, as conceptually seen from the teaching of Ichinose, into that of Martin because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.

As per Claim 2, Martin teaches of the method according to claim 1, further comprising: copying software which is not updated from the first memory area into the second memory area by the control device. (par 42, The switch circuit 206 enables the EEPROM 202A to transmit software to the one or more modules for execution. The switch circuit 206 may enable the EEPROM 202B to be available for software updates without disrupting the VCS 1. The software update management module 214 may receive the software update and transmit it to the EEPROM 202B not currently being used by the one or more modules 208 and/or the VCS 1.)

Re Claim 9, it is the system claim, having similar limitations of claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 1. 

As per Claim 12.  Martin teaches of the apparatus according to claim 9, wherein the software update comprises at least one updated file. (Fig. 3A and par5, In one embodiment, a vehicle software update method may receive a software update at a first memory device during vehicle operation. par 14, For while the second memory device (e.g., second EEPROM) is wired to accept a software update flash)

As per Claim 13. Martine teaches of the apparatus according to claim 9, wherein the data memory is implemented as a non-volatile memory, including a flash memory or a hard disk memory.(par 61, If a key off event is detected, the system may begin to power down one or more modules storing one or more variables in non-volatile memory while preparing the system to execute the updated software at the standby EEPROM. Claim 2, wherein the first and second memory device consist of at least one of an electrically erasable programmable read only memory (EEPROM), a FLASH, random access memory, and read only memory.)

As per Claim 16, Martin teaches of the apparatus according to claim 9, further comprising a communication device configured to receive the software update wirelessly. (par 58, In operation 410, if the new software is not at the standby EEPROM, the system may establish communication with the remote server to receive the updated software. The server may wirelessly transmit the updated software to the system.)

Re Claim 18, it is the system claim, having similar limitations of claim 12. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 12. 

Re Claim 19, it is the system claim, having similar limitations of claim 13. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 13. 

. 

4. Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of Yeap (US PGPub 20080027602).

As per Claim 3, Yeap teaches of the method according to claim 1, further comprising at least one of: decrypting the software update by the control device; (par 53, It also includes a software module for decrypting upgrade software using a session/encryption key received from the upgrade server 12, as will be described in more detail later.) and authenticating the software update by the control device. (par 46, FIG. 4 shows a flowchart depicting operations carried out by the vehicle computer and an upgrade server when verifying whether the vehicle is authorized for a software upgrade;  par 72, During a regular maintenance service, the ignition key will be used instead of the secure storage device 24 in FIG. 1 for authenticating a software upgrade.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add decrypting the software update by the control device; and authenticating the software update by the control device, as conceptually seen from the teaching of Yeap, into that of Martin and Ichinose because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.

Re Claim 7, it is the method claim, having similar limitations of claim 3. Thus, claim 7 is also rejected under the same rationale as cited in the rejection of claim 3. 

4. Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of Boehm (US Patent 10880361).

As per Claim 4, Boehm teaches of the method according to claim 1, further comprising: checking a storage capacity of the second memory area by the control device. (Claim 1, 1. An apparatus, comprising: a first autonomous vehicle configured to: determine an availability of memory capacity at the first autonomous vehicle based at least in part on a current operating mode of the first autonomous vehicle;)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add checking a storage capacity of the second memory area by the control device, as conceptually seen from the teaching of Boehm, into that of Martin and Ichinose because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.

Re Claim 8, it is the method claim, having similar limitations of claim 4. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 4. 

4. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of Miller (US PGPub 20180196656).

 the method is carried out during at least one predetermined operating state of the control device and/or the vehicle device. (Par 34, The update manager 112 may further initiate an installation of the transferred software updates 120 on the corresponding vehicle controller 116 responsive to the vehicle 102 being in a predefined operating state compatible with the installation technique of the vehicle controller 116. Par 42, Each of the transfer and installation techniques 208, 220 may include one or more corresponding transfer and installation vehicle states 210, 222. The transfer and installation vehicle states 210, 222 may be defined by configuration of the corresponding vehicle controller 116 and may include one or more operating states and/or parameter values of a vehicle system parameter, such as, but not limited to, one or more parameters associated with vehicle drivetrain, transmission, steering, suspension, braking, exhaust, climate control, infotainment systems, and so on, and/or sub-systems, or components of those vehicle systems. In one example, the transfer and installation vehicle states 210, 222 may be one or more of a predefined vehicle speed threshold, a predefined ignition state, e.g., ignition ON or ignition OFF, a predefined transmission gear state, e.g., PARK, NEUTRAL, DRIVE, and so on. To implement the downloaded software updates 120 on the vehicle controller 116 including non-volatile or persistent memory, the update manager 112 may accordingly be configured to transfer the software updates 120 and overwrite a prior software version using the transferred software updates 120 during an ignition OFF operating state of the vehicle 102.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the method is carried out during at least one predetermined operating state of the control device and/or the vehicle device, as conceptually seen from the teaching of Miller, into that of Martin and Ichinose because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.


6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of Yoshida (US PGPub 20090306890).

As per Claim 6, Yoshida teaches of the method according to claim 5, further comprising: comparing the operating state of the control device and/or of the vehicle device with the predetermined operating state; and pausing the storage operation of the data memory of the vehicle device if the current operating state of the control device and/or of the vehicle device does not correspond to the predetermined operating state. (par 9, In a vehicle-mounted navigation apparatus in accordance with the present invention, when a control means controls a display means according to an operation performed on an operation means not to perform any navigation display, the control means performs a control operation of stopping the operation of a secondary memory means during a time period which the control means does not perform this navigation display. Par 28, When the switch SW1 is turned off, the electric power supply to the secondary storage unit 13 is cut off and the operation of the secondary storage unit 13 is stopped.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add comparing the operating state of the control device and/or of the vehicle device with the predetermined operating state; and pausing the storage operation of the data memory of the vehicle device if the current operating state of the control device and/or of the vehicle device does not correspond to the predetermined operating state, as conceptually seen from the teaching of Yoshida, into that of Martin and Ichinose because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.

4. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of Igarashi (US Patent 6122646).

As per Claim 10, Igarashi teaches of the apparatus according to claim 9, wherein memory sizes of the first and second memory areas are substantially equal. (Further, the MD [mini-disk] system has the features that it has substantially the same memory capacity (140 M bytes) as that of the existing 3.5 inch MO disc drive, and exchange of recording media can be made.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add memory sizes of the first and second memory areas are substantially equal, as conceptually seen from the teaching of Igarashi, into that of Martin and Ichinose because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.

4. Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of Choi (US PGPub 20100293303).

As per Claim 11. Choi teaches of the apparatus according to claim 9, wherein the first and second memory areas are implemented as partitions. (Claim 14, wherein the memory is provided in the vehicle and is partitioned into sections that correspond to each of the plurality of the communication protocols.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the first and second memory areas are implemented as partitions, as conceptually seen from the teaching of Choi, into that of Martin and Ichinose because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.

Re Claim 17, it is the system claim, having similar limitations of claim 11. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 11. 

4. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of O'Keeffe (US PGPub 20190366811).

As per Claim 14. O'Keeffe teaches of the apparatus according to claim 9, wherein the control device has a Linux kernel. (par 122, The vehicle control system in an autonomous vehicle is a computer (w.r.t. its hardware architecture) and can run advanced computer operating systems including automotive specific versions of one of the following: a Linux system, a Microsoft Windows system, a Unix system, an Apple/MAC system, an Android system, a proprietary vehicle manufacturer system, or one of a number of fully deterministic, real-time operating systems. The vehicle control system can incorporate the operation of the In-Vehicle-Infotainment (IVI) system and the telematics system as well as various vehicle embedded subsystems.)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the control device has a Linux kernel, as conceptually seen from the teaching of O'Keeffe, into that of Martin and Ichinose because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of Breternitz (US PGPub 20170212837).

As per Claim 15, Breternitz teaches of the apparatus according to claim 9, wherein at least one of the first and second memory areas is distributed in a predetermined address range or in two predetermined address ranges. (par 52, Accordingly, probe filter 109 may include enhanced value range profiler 908, which adaptively tracks ranges of memory addresses (e.g., physical memory address ranges or virtual memory address ranges) to expedite coherence operations. Address ranges covering the area of memory that is occupied may be stored in target set of value ranges 916 utilized in snooping mechanisms to determine if memory coherence actions are necessary)
Therefore, it’s obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one of the first and second memory areas is distributed in a predetermined address range or in two predetermined address ranges, as conceptually seen from the teaching of Breternitz, into that of Martin and Ichinose because this modification can help utilize multiple memory areas by partitioning a single memory storage for the vehicle to improve vehicle’s system improvement and memory volume optimization.






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193